DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statement with the exception of some foreign patent references for which the translation was too blurry to read and the examiner was unable to find an English equivalent.

Claim Objections
Claim 4 is objected to because of the following informalities:  on line 2 of the claim, ‘is’ should be ‘are’ in reference to the position coordinates.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 depends on Claim 1, but the elements that it is referring to are not introduced until Claim 9 so it should depend on Claim 9 not Claim 1.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  on line 2 of page 26 of the claim, ‘an’ should be ‘a’ in reference to the formula.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite because it creates confusion as to when direct infringement occurs. MPEP 2173.05(p)(II). The rejection may be overcome by separating the method and apparatus into separate claims, with one depending on the other.  For examination purposes, the method limitations will be treated as an intended result limitation (i.e. the control unit must be capable of calculating a relationship formula and moving the groups so they do not coincide). 
Claims 12-15 are rejected for depending on rejected Claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al (US 2013/0050568).
Regarding Claim 1:
Regarding Claim 2: Adachi discloses the invention as described in Claim 1 and further teaches a first moving group that does not share a driving region with the at least two moving groups and is moveable along the optical axis (10, support frame not anywhere near those of 12 and 13, ¶108).  
Regarding Claim 3: Adachi discloses the invention as described in Claim 2 and further teaches wherein the at least two moving groups comprise a second moving group and a third moving group that are sequentially disposed toward an image with respect to the first moving group (fig 1, 12 and 13 are after 10). 
Regarding Claim 4: Adachi discloses the invention as described in Claim 3 and further teaches wherein the position coordinates of the first moving group are defined based on an independent coordinates system different from the integrated coordinates system (¶108). 
Regarding Claim 5: Adachi discloses the invention as described in Claim 1 and further teaches wherein the integrated coordinates system refers to one coordinates system defining the position coordinates of the at least two moving groups (¶108, this claim is just a definition). 
Regarding Claim 6: Adachi discloses the invention as described in Claim 1 and further teaches wherein the greater the difference in the position coordinates of the at least two moving groups the physical distance between the at least two moving groups increases (¶108, this is a logical definition that a difference increases as a distance increases).  
Regarding Claim 8: Adachi discloses the invention as described in Claim 3 and further teaches wherein the first moving group, second moving group, and third moving group are a zoom lens group, a compensation lens group, and a focus lens group, respectively (¶123 all three do all functions), further comprising a first fixed group that is disposed closes to an object and has a fixed position (9) and a second fixed group that is disposed between the first moving group and the second moving group and has a fixed position (11).  
Regarding Claim 11: As best understood, Adachi teaches an optical device (fig 1) comprising: an optics comprising at least two moving groups that are moveable along an optical axis and share portions of driving regions (12 and 13, support frames slightly overlap); a plurality of actuators configured to move the at least two moving groups along the optical axis respectively (26 & 27); and a control unit configured to control the positions of the at least two moving groups by operating the actuators (8), and a drive 
Regarding Claim 12: Adachi discloses the invention as described in Claim 11 and further teaches a first moving group that does not share a driving region with the at least two moving groups and is moveable along the optical axis (10, support frame not anywhere near those of 12 and 13, ¶108).  
Regarding Claim 13: Adachi discloses the invention as described in Claim 12 and further teaches wherein the at least two moving groups comprise a second moving group and a third moving group that are sequentially disposed toward an image with respect to the first moving group (fig 1, 12 and 13 are after 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al (US 2013/0050568) in view of Ohtani (US 9,172,884), cited by applicant as JP2015-062055. 
Regarding Claim 9:
Regarding Claim 10: Adachi in view of Ohtani discloses the invention as described in Claim 9 but does not specifically teach the position coordinates of the two moving groups that do not share drive regions with the at least two moving groups being defined based on an independent coordinates system different from the integrated coordinates system.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Adachi and Ohtani with position coordinates of the two moving groups that do not share drive regions with the at least two moving groups being defined based on an independent coordinates system different from the integrated coordinates system with a reasonable expectation of success because there are really only two options in this situation, either using the same coordinates system or a different one.  


Allowable Subject Matter
Claims 7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing any outstanding 112 issues.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches optical devices with at least two moving groups that share portions of driving regions, actuators to move them, and a control unit to control the movement so they do not coincide with each other, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 7 and 14 including the position coordinates of the second moving group satisfying the formula X2=X3 ± IΔWI or calculating the relationship formula between the position coordinates of the at least two moving groups comprises: calculating a difference PId between a first reference position of the second moving group and a second reference position of the third moving group; obtaining a first movement amount M1 while moving the third moving group from the second reference position to a far focal position; obtaining a second movement amount M2 while moving the second moving group from the first reference position  to a wide-angle end; calculating a difference ΔW between position coordinates of the second moving group and position coordinates of the third moving group from a formula ΔW=M2- (M1-PId); and calculating a relationship formula between the position coordinates of the second moving group and the position coordinates of the third moving group from the difference ΔW,  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/26/21